Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 13-15, with respect to the rejection(s) of the independent claim(s) 1(8 and 15) and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-2, 5, 8-9, 12, 15-16, 19, 21-29 and 31-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
 Miyabayashi et al. (US Patent Publication No. 20090222659, hereinafter Miyabayashi) teaches a method, comprising: establishing, by a first wireless access device associated with a network service provider, a wireless local area network (WLAN) connection with a second wireless access device; providing the second wireless access device with access to a wide area network (WAN) based on successful completion of the mutual authentication procedure.   
  teaches receiving, at the first wireless access device, a certificate associated with the second wireless access device, wherein the certificate includes a unique identifier associated with the second wireless access device.  
  teaches providing, by the first wireless access device, after determining whether the certificate is signed by a certificate authority and before performing a mutual authentication procedure with the second wireless access device.
  teaches performing, by the first wireless access device and based on providing the limited connectivity to the second wireless access device, the mutual authentication procedure with the second wireless access device based on one or more ephemeral keys, wherein performing the mutual authentication procedure with the second wireless access device comprises: deriving a keyset from one or more shared secrets that are calculated based on a private ephemeral key and a public key included in the certificate.
  teaches calculating a receipt based on the derived keyset; and determining whether the receipt is verified based on the derived keyset; maintaining the WLAN connection when the receipt is verified.
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 8, and 15.
Although Miyabayashi discloses a method, comprising: establishing, by a first wireless access device associated with a network service provider, a wireless local area network (WLAN) connection with a second wireless access device; providing the second wireless access device with access to a wide area network (WAN) based on successful completion of the mutual authentication procedure, Miyabayashi does not disclose receiving, at the first wireless access device, a certificate associated with the second wireless access device, wherein the certificate includes a unique identifier associated with the second wireless access device; providing, by the first wireless access device, after determining whether the certificate is signed by a certificate authority and before performing a mutual Nix, which teaches receiving, at the first wireless access device, a certificate associated with the second wireless access device, wherein the certificate includes a unique identifier associated with the second wireless access device; and VASS, which teaches providing, by the first wireless access device, after determining whether the certificate is signed by a certificate authority and before performing a mutual authentication procedure with the second wireless access device; and Nix (2) which teaches performing, by the first wireless access device and based on providing the limited connectivity to the second wireless access device, the mutual authentication procedure with the second wireless access device based on one or more ephemeral keys, wherein performing the mutual authentication procedure with the second wireless access device comprises: deriving a keyset from one or more shared secrets that are calculated based on a private ephemeral key and a public key included in the certificate; and Perlman which teaches calculating a receipt based on the derived keyset; and determining whether the receipt is verified based on the 
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 2, 5, 9, 12, 16, 19, 21-29, 31 and 32 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436